DETAILED ACTION
This office action is a response to the amendment and arguments filed on December 22, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6-9, filed December 22, 2021, with respect to the rejection of Claims 1-3, 6-10, 13 and 14 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-3, 6-10, 13 and 14 under 35 U.S.C. §103 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Maicher (Reg No. 75,417) on January 20, 2022.



7. (Currently Amended) The first network node of claim 1 [[4]], wherein the registration request also includes one or more of a low-mobility indication, a non-IP data device indication, an outgoing data only flag, an incoming data only flag, or an outgoing and incoming data flag.

14. (Currently Amended) The method of claim 8 [[11]], wherein the registration request also includes one or more of a low-mobility indication, a non-IP data device indication, an outgoing data only flag, an incoming data only flag, or an outgoing and incoming data flag.


Allowable Subject Matter
Claims 1-3, 6-10, 13 and 14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on December 22, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. 
The closest prior art found is as follows: Jain et al. (US 2018/0206093), Huang et al. (US 2018/0176340), Savolainen et al. (US 2015/0334015), Kavanaugh et al. (US 2012/0203909) and Arad (US 7,697,422).

Jain Abstract; Figure 1, 6 and 10; Paragraph [0016 and 0041-0055]).
Prior art reference Huang is directed to a data transmission method and system. A data transmission method may include: receiving, by a core network node, a first packet from user equipment UE or an application server AS; translating the first packet according to non-Internet Protocol IP data transmission information, to obtain a second packet; and sending the second packet using a data transmission channel. The embodiments of the present application further provide a related data transmission device and system. In the embodiments of the present application, a scenario in which a sending party and a receiving party support different protocols is supported by means of packet translation. In addition, performing packet translation according to specific non-IP data transmission information may strengthen negotiation capabilities of the two parties, so that the solution has stronger operability and better practicality (Huang Abstract; Figure 6 and 16; Paragraph [0002-0010, 0081-0087, 0103-0110, 0186-0187, 0204 and 0212]).
Prior art reference Savolainen is directed to a method and apparatus for handling messages. Savolainen discloses a receiver configured to receive a data packet, at least one processing core configured to determine, based on contents of the data packet, a new destination address for the packet, wherein the received data packet does not comprise the new destination address in a header field, the at least one processing core being configured to insert the new destination address into a destination address header field of the data packet, and a transmitter Savolainen Abstract; Paragraph [0006-0008 and 0030-0034]).
Prior art reference Kavanaugh is directed to a method and system for forwarding data between network devices. A routing device receives, identifies and forwards data to a network device coupled to a private network. The routing device may make a determination of how to forward the data, for example by determining which of several delivery mechanisms to use. The network device may be also associated with a public network via a public network device identifier (PNDI). The PNDI may include a public IP address of the routing device, a public first port number such as a destination port number, and optionally a public second port number such as a source port number, the combination of public IP address and public port number(s) being unique to the network device (Kavanaugh Abstract; Paragraph [0012-0020 and 0038-0039]).
Prior art reference Arad is directed to a quality of service marking technique. A network device adapted to process data packet traffic over a telecommunication network. The network device includes an ingress pipeline adapted to receive a data packet at a port of the network device. According to embodiments of the present invention, the data packet is characterized by an external QoS attribute having M bits. The network device also includes a processor adapted to form an internal QoS Profile associated with the data packet. The processor is also adapted to process the data packet through the network device (Arad Abstract; Column 1, 2 and 17).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...receiving a registration request from the WTRU including 
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414